UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22135 Academy Funds Trust (Exact name of registrant as specified in charter) 123 South Broad Street Philadelphia, PA 19109 (Address of principal executive offices) (Zip code) Jonathan Kopcsik Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 (Name and address of agent for service) 215-979-3754 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:June 30, 2010 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT ACADEMY SELECT OPPORTUNITIES FUND (ASLEX) June 30, 2010 ACADEMY FUNDS TRUST Dear Fellow Shareholders, Equity market activity in the first six months of 2010 was a microcosm of the previous two years.After an initial period of vacillation, stocks climbed steadily for almost 3 months only to relinquish those gains in a final two months of extreme volatility and capitulation.This is the world we live in now- stretches of amnesic optimism periodically interrupted by sharp, reactive acknowledgements to the risks that remain.The market seems determined, yet unable, to answer the big question: are things that different- is the outlook that much better- than the first quarter of 2009 when the S&P 500 index hit 666? The truth is no one really knows.And rather than join in the cacophony of pundits, we at Academy focus instead on what we do know.We know that Berkshire Hathaway has a portfolio of quality businesses and a committed long-term focus.We know that Lions Gate Entertainment, Tejon Ranch, and The St. Joe Company have distinct assets that can’t be duplicated (film library & land holdings).We know that Hologic and Covanta have niche focuses positioning them well in growth industries.These are examples of what we do know, namely, why we made each purposeful investment. So while the financial press will continue to offer contradicting views on the one big picture, we at Academy will remain focused on the multitude of smaller pictures that constitute our long-term, low-turnover strategy.Certainly, our portfolio companies do not operate in a vacuum, and we stay ever-mindful of economic conditions.We also recognize the market’s volatility and potential for sharp corrections and, as evolved fund managers who appreciate the dimension of time and the continuum of the investment process, we maintain a cash balance and employ some downside risk management which position us to potentially take advantage of a sharp retracement. Our strategy resulted in 4.61% of relative outperformance in the first half of the year ending June 30, 2010 as the Academy Select Opportunities Fund dropped 2.04% while the S&P 500 Index’s total return was -6.65%.However, our investors know that our goals are much loftier and longer-term.As always, we remain constant in the application of Academy’s approach and ever-focused on our goal of long-term value creation.We look forward to sharing with our fellow investors any future fruitsharvested from the seeds planted today. Sincerely, David Jacovini President & Portfolio Manager Past performance does not guarantee future results. The above discussion is the opinion of the Advisor and is not intended to be a forecast of future events, a guarantee of future results and should not be considered a recommendation to buy or sell any security. 3 ACADEMY FUNDS TRUST Mutual fund investing involves risk; principal loss is possible. The Select Opportunities Fund is classified as non-diversified and may be more volatile than diversified funds that hold a greater number of securities. The Fund may invest in securities of foreign companies, which can be more volatile, less liquid and subject to the risk of currency fluctuations. Additionally, the Fund may invest in smaller companies, which may involve additional risks such as limited liquidity and greater volatility than with larger companies. It may also invest in debt securities which typically decrease when interest rates rise. This risk is usually greater for longer-term debt securities. The Fund may hold short positions and derivatives, which involve risks that vary from, and can exceed, the risks presented by holding long positions only. Derivatives, such as options, futures and options on futures, can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the Fund will not correlate with the underlying instruments or the Fund’s other investments. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete listing of fund holdings, please refer to the Schedule of Investments found in this report. The S&P 500 Total Return Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. Must be preceded or accompanied by a prospectus Academy Funds are distributed by Quasar Distributors, LLC 4 ACADEMY FUNDS TRUST Index Comparison (Unaudited) The following chart compares the value of a hypothetical $10,000 investment in the Academy Select Opportunities Fund from its inception (December 31, 2007) to June 30, 2010 as compared with the S&P 500® Total Return Index. Academy Select Opportunities Fund Growth of a Hypothetical $10,000 Investment at June 30, 2010 vs. S&P 500® Total Return Index Annualized total returns For the periods ended June 30, 2010 One Year Since Inception Academy Select Opportunities Fund -1.40% -12.98% S&P 500® Total Return Index 14.43% -11.17% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-877-386-3890. The line graph and performance table do not reflect the deduction of taxes that a shareholder may pay on fund distributions or the redemption of Fund shares. Total return calculations reflect the effect of the Advisor’s expense limitation agreement for the Fund.Returns shown for the Fund and the S&P 500® Total Return Index include the reinvestment of all dividends, if any. The S&P 500® Total Return Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. The Fund’s portfolio holdings may differ significantly from the securities held in the relevant index and, unlike a mutual fund, the performance of an unmanaged index does not reflect deductions for transaction costs, taxes, management fees or other expenses. You cannot invest directly in an index. 5 ACADEMY FUNDS TRUST Academy Select Opportunities Fund Investments by Sector as of June 30, 2010 (as a Percentage of Total Investments) (Unaudited) 6 ACADEMY FUNDS TRUST Expense Example For the Six Month Period Ended June 30, 2010 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) ongoing costs, including management fees, distribution and shareholder servicing (12b-1) fees, and other Fund expenses; and (2) transaction costs, such as a redemption fee if you sell your shares shortly after purchasing them.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2010 to June 30, 2010. Actual Expenses The table below provides information about actual account values and actual expenses.You may use the information in the table below, together with the amount that you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 equals 8.6), then multiply the result by the number under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Expenses Paid Beginning Ending During the Account Value Account Value Period Ended January 1, 2010 June 30, 2010 June 30, 2010* Select Opportunities Fund * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the period). Hypothetical Example for Comparison Purposes The table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund with other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as any redemption fees.Therefore, the table below is useful in comparing the ongoing costs only, and will 7 ACADEMY FUNDS TRUST Expense Example June 30, 2010 (Unaudited)(Continued) not help you determine the relative total costs of owning different funds.In addition, if redemption fees were included, your costs could have been higher. Expenses Paid Beginning Ending During the Account Value Account Value Period Ended January 1, 2010 June 30, 2010 June 30, 2010* Select Opportunities Fund * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the period). 8 ACADEMY FUNDS TRUST Academy Select Opportunities Fund Schedule of Investments – June 30, 2010 (Unaudited) Shares Value COMMON STOCKS – 73.27% Activities Related to Real Estate – 3.65% St. Joe Co. (a) $ Book, Periodical and Music Stores – 0.35% Borders Group, Inc. (a) Commercial, Industrial Machinery, Equipment Rental and Leasing – 4.53% Exterran Holdings, Inc. (a) Communications Equipment Manufacturing – 3.82% ANADIGICS, Inc. (a) Computer Systems Design and Related Services – 2.37% Accenture Plc Consumer Goods Rental – 2.16% RSC Holdings, Inc. (a) Data Processing, Hosting and Related Services – 4.77% Total System Services, Inc. Deep Sea, Coastal and Great Lakes Water Transportation – 1.75% Seaspan Corp. Depository Credit Intermediation – 1.79% Hampden Bancorp, Inc. Insurance Carriers – 10.51% Berkshire Hathaway Inc. - Class A (a) 4 Berkshire Hathaway Inc. - Class B (a) Lessors of Real Estate – 4.37% Tejon Ranch Co. (a) Medical Equipment and Supplies Manufacturing – 0.83% Rochester Medical Corp. (a) Motion Picture and Video Industries – 6.12% Lions Gate Entertainment Corp. (a) Natural Gas Distribution – 5.28% Spectra Energy Corp. The accompanying notes are an integral part of these financial statements. 9 ACADEMY FUNDS TRUST Academy Select Opportunities Fund Schedule of Investments – June 30, 2010 (Unaudited)(Continued) Shares Value COMMON STOCKS (Continued) Navigational, Measuring, Electromedical and Control Instruments Manufacturing – 3.66% Hologic, Inc. (a) $ Oil and Gas Extraction – 3.88% Ultra Petroleum Corp. (a) Petroleum and Coal Products Manufacturing – 1.58% Valero Energy Corp. Pharmaceutical and Medicine Manufacturing – 1.12% Xenoport, Inc. (a) Waste Treatment and Disposal – 5.82% Covanta Holding Corp. (a) Wired Telecommunications Carriers – 4.91% Verizon Communications, Inc. TOTAL COMMON STOCKS (Cost $4,631,088) $ Principal Amount CONVERTIBLE BONDS – 1.97% Other Investment Pools and Funds – 1.97% Prologis 1.875%, 11/15/2037 $ 2.625%, 05/15/2038 TOTAL CONVERTIBLE BONDS (Cost $51,333) Contracts PURCHASED OPTIONS – 3.01% CALL OPTIONS Engine, Turbine and Power Transmission Equipment Manufacturing – 0.04% General Electric Co. Expiration: January 2011, Exercise Price: $25.00 The accompanying notes are an integral part of these financial statements. 10 ACADEMY FUNDS TRUST Academy Select Opportunities Fund Schedule of Investments – June 30, 2010 (Unaudited)(Continued) Contracts Value PURCHASED OPTIONS (Continued) CALL OPTIONS (Continued) Financial Services – 0.12% Bank of America Corp. Expiration: January 2011, Exercise Price: $25.00 $ Health and Personal Care Stores – 0.10% CVS Caremark Corp. Expiration: January 2011, Exercise Price: $45.00 PUT OPTIONS Other Investment Pools and Funds – 2.75% SPDR S&P rust Expiration: July 2010, Exercise Price: $100.00 Expiration: August 2010, Exercise Price: $100.00 Expiration: September 2010, Exercise Price: $95.00 TOTAL PURCHASED OPTIONS (Cost $281,948) Shares SHORT-TERM INVESTMENTS – 21.76% Money Market Funds – 21.76% Fidelity Institutional Government Portfolio, 0.040% TOTAL SHORT-TERM INVESTMENTS (Cost $1,241,314) Total Investments (Cost $6,205,683) – 100.01% Liabilities in Excess of Other Assets – (0.01)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a)Non-income producing security. The accompanying notes are an integral part of these financial statements. 11 ACADEMY FUNDS TRUST Statement of Assets and Liabilities June 30, 2010 (Unaudited) Academy Select Opportunities Fund Assets: Investments, at value* $ Receivable for fund shares sold Dividends, interest and other receivables Receivable from Advisor Prepaid assets Total Assets Liabilities: Accrued 12b-1 fees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist of: Capital stock $ Accumulated net investment loss ) Accumulated net realized loss ) Net unrealized depreciation on investments ) Net Assets $ Shares of beneficial interest outstanding (unlimited shares without par value authorized) Net asset value price per share $ * Cost of Investments $ The accompanying notes are an integral part of these financial statements. 12 ACADEMY FUNDS TRUST Statement of Operations For the Six Months Ended June 30, 2010 (Unaudited) Academy Select Opportunities Fund Investment Income: Dividends $ Interest Expenses: Investment advisory fee 12b-1 fees Administration fee Professional fees Transfer agent fees and expenses Fund accounting fees Registration fees Trustee fees and expenses Insurance expense Custody fees Printing and mailing expense Other expenses Total expenses before expense limitation Less:Fees waived/Expenses Paid by Advisor ) Net expenses Net Investment Loss ) Realized and Unrealized Gain/(Loss): Net realized gain on investments Net change in unrealized appreciation on investments ) Net realized and unrealized loss on investments ) Net Decrease in Net Assets Resulting from Operations $ ) The accompanying notes are an integral part of these financial statements. 13 ACADEMY FUNDS TRUST Statement of Changes in Net Assets Academy Select Opportunities Fund Six Months Year Ended Ended June 30, December 31, (Unaudited) Operations: Net investment loss $ ) $ ) Net realized gain/(loss) on investments ) Net change in unrealized appreciation/(depreciation) on investments ) Net increase/(decrease) in net assets resulting from operations ) Fund Share Transactions: Proceeds from shares sold Cost of shares redeemed* ) ) Net increase in net assets from capital share transactions Total increase in net assets ) Net Assets: Beginning of period End of period** $ $ *Net of redemption fees of: $
